Citation Nr: 1536752	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-21 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD).

2. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II.

3. Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

4. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

5. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

6. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to August 1973, with additional periods of active duty for training (ACDUTRA) with the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The case was reopened and remanded by the Board in June 2014.

The Veteran testified at a videoconference hearing in August 2013 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary in order to provide the Veteran with a full and complete review of all pertinent evidence.

The Veteran has proposed various theories of entitlement for service connection for CAD.  First, he claims that his CAD first manifested as a heart murmur during active duty in 1972. Second, he claims that his CAD is attributable to herbicide exposure during his periods of ACDUTRA. Third, at his August 2013 hearing, he put forward a theory of service connection for his CAD, arguing it was secondary to his service-connected hemorrhoids. 

The Board seeks an updated medical opinion for direct service connection as the VA examiner from the Veteran's most recent September 2014 examination indicated that he did not review the entire claims file when formulating his opinion. Thus, the opinion is inadequate.

The Veteran also testified that a specialist, Dr. J.R., indicated that service-connected hemorrhoids could have been a contributing factor to the onset of his heart disease.  The Veteran also claimed that this allegation was supported by medical evidence he found on the internet.  Because the Veteran advances a  claim for secondary service connection, the Board remands to allow the Veteran the opportunity to supplement the record to support this claim, and to obtain a medical opinion regarding the relationship between hemorrhoids and coronary artery disease.  

With regard to the Veteran's other claims, in March 2015 the RO denied the Veteran's requests to reopen claims for diabetes mellitus, hypertension, bilateral hearing loss, tinnitus, and PTSD, and denied his claim for TDIU.  The Veteran filed a timely Notice of Disagreement in April 2015.  A Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his requests to reopen claims for diabetes mellitus, hypertension, bilateral hearing loss, tinnitus, and PTSD, and new claim for TDIU.

2. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records by Dr. J.R., or any other evidence supporting direct or secondary service connection.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his CAD.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

3. The RO must provide the Veteran's claims file to the examiner who performed the Veteran's most recent VA examination, or, if they are not available, to an examiner who is qualified to give an opinion on the Veteran's CAD, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's allegations at his August 2013 hearing of a relationship between hemorrhoids and coronary artery disease.

c) The examiner must provide an opinion, including specific findings, as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's coronary artery disease was proximately due to or the result of his service-connected hemorrhoids.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the coronary artery disease was aggravated beyond its natural progression by his service-connected hemorrhoids. 

iii. If the examiner determines that the Veteran's coronary artery disease was NOT caused or aggravated by his service-connected hemorrhoids, determine whether it is at least as likely as not (50 percent or greater probability) that it began during active service, is related to any incident of service, or began within one year after discharge from active service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




